Case 2:19-cv-01587-JMA-ARL Document 21 Filed 04/21/20 Page 1 of 3 PageID #: 94



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
HEATHER FONTANA,
                                                                          ORDER
                                                     Plaintiff,           19-CV-01587 (JMA) (ARL)

                        -against-
                                                                                         FILED
BOWLS AND SALADS MEXICAN                                                                 CLERK
GRILL INC., ET. AL.,
                                                                               4/21/2020 2:36 pm

                                                      Defendants.                U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
                                                                                 LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Before the Court is the motion of plaintiff Heather Fontana (“Plaintiff”) for a default

judgment against defendants Bowls and Salads Mexican Grill, Inc., d/b/a Alberts Pizza, Luis

Rojas, and “Alfredo [Last Name Unknown]” for violations of Title VII, New York State Human

Rights Law, New York Executive Law, and New York tort law. For the reasons stated herein,

Plaintiff’s motion for a default judgment is GRANTED against defendants Bowls and Salads

Mexican Grill, Inc., d/b/a Alberts Pizza, and Luis Rojas (“The Identified Defendants”) solely with

respect to the issue of liability.

        Within sixty (60) days, Plaintiff is ordered to show cause, in writing, why the Court should

not: (i) deny Plaintiff’s motion for a default judgment against the defendant who has been

identified only as “Alfredo [Last Name Unknown]”; and (ii) dismiss that defendant. Plaintiff has

not shown that it is appropriate to grant a default judgment against a defendant who is only

identified by a first name.

        Additionally, within sixty (60) days, Plaintiff shall identify, in writing, the amount of

damages she seeks to recover and the evidence she intends to submit to the Court in support of that

damages request.
Case 2:19-cv-01587-JMA-ARL Document 21 Filed 04/21/20 Page 2 of 3 PageID #: 95



                                          I. DISCUSSION

A. The Identified Defendants Defaulted

       The Identified Defendants were properly served, (ECF Nos. 11, 12), but have never

answered, appeared, responded to the instant motion for default judgment, or otherwise defended

this action. Accordingly, the Clerk of Court issued an entry of default against the Identified

Defendants on August 29, 2019. (ECF No. 19.)

B. Liability

       When a defendant defaults, the Court is required to accept all of the factual allegations in

the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id. Here,

the allegations in the complaint, (ECF No. 1), are sufficient to establish the Identified Defendants’

liability on all of the causes of action alleged in the complaint.

C. Damages

       “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,




                                                  2
Case 2:19-cv-01587-JMA-ARL Document 21 Filed 04/21/20 Page 3 of 3 PageID #: 96



Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)).

         Plaintiff has not identified any damages she seeks to recover. Within sixty days, Plaintiff

must identify the amount of her damages and the evidence she intends to present to the Court in

support of that damages claim. Given the nature of Plaintiff’s claims, it appears likely that a

hearing will ultimately be necessary to ascertain damages.

                                        II. CONCLUSION

         For the reasons stated above, Plaintiff’s motion for a default judgment as to liability is

granted against defendants Bowls and Salads Mexican Grill, Inc., d/b/a Alberts Pizza, and Luis

Rojas.

         Within sixty (60) days, Plaintiff is ordered to: (i) show cause, in writing, why the Court

should not deny Plaintiff’s motion for a default judgment against defendant “Alfredo [Last Name

Unknown],” and dismiss that defendant; and (ii) identify, in writing, the amount of damages she

seeks to recover and the evidence she intends to submit to the Court in support of that damages

request. If Plaintiff fails to respond within sixty days, the Court may dismiss the claims against

the Identified Defendants as well as the claims against “Alfredo [Last Name Unknown].”



SO ORDERED.

Dated: April 21, 2020
       Central Islip, New York

                                                        /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
